Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richard (US 9095793).
Regarding claim-1, Richard discloses an opposed migration classifier (Abstract; Fig.1-5) comprising: 
(a) a classification channel (218 Fig.2; and 302 Fig.3) through which passes a sample comprising one or more particles suspended within a sample fluid, the classification channel 5comprising a first wall and a second wall that are both permeable to a flow of fluid (Check: Col.2 line29-34); 
(b) a sample flow distribution input channel (distributor channel/Inlet Port 204 Fig.2/Inlet 304 Fig.3) and sample flow distribution output channel (discharge channel/Outlet Port 206 Fig.2/Outlet 306 Fig.3) that are located asymmetrically with respect to a center of the classification channel such that trajectories of the one or more particles in the sample fluid deviate (Check: Col.2 line34-40; Col.2 line53-57; Col.4 line58-61; Col.6 line10-33, 51-62; Fig.4) from constant voltage operation trajectories (Systems and methods are provided herein where the aerosol is introduced and collected at the same potential (Voltage), which in one exemplary application is at electric ground voltage for safety reasons. This enhances transport efficiency over alternatives that achieve aerosol classification using a sample inlet and outlet at different voltages, Col.5 line4-9);  
10(c) a cross-flow fluid (312, Fig.3) that enters the classification channel through one of the permeable walls, wherein the cross-flow fluid flows at a first velocity and exits in a first direction through the other permeable wall (Check: Col.2 line41-44; Col.7 line8-11); 
(d) an imposed field that is applied causes one or more particles to migrate in a direction opposite to that of the cross-flow fluid, at a second velocity that at times 15during the scan is not equal to the first velocity of the cross-flow fluid, such that the one or more particles are carried along the classification channel between the permeable walls (308/310 Fig.3, 514/516 Fig.5) (Check: Col.2 line44-52; Col.7 line30-51; Col.8 line20-23; Col.10 line4-20), wherein: 
(i) the particles in the sample are classified in the classification channel based on their mobility (a polydisperse sample 300, comprising particles 318, 320, and 322 of varying sizes that migrate at different velocities, which result in varying mobility separations, Check: Col.8 line6-19, 46-57);  
20(ii) the mobility comprises a migration velocity per unit of applied force (Adjusting Cross-flow velocity and the imposed field, Check: Col.8 line6-57); 
(iii) the imposed field is created by a time varying field imposed in a second direction normal to the permeable walls (Imposed field in second direction, Check: Col.2 line44-48 and Col.10 line4-8; Adjusting Cross-flow velocity and the imposed field, Check: Col.8 line6-57); and  
58(iv) the sample fluid (300, Fig.3; 500, Fig.5) enters through or within a first threshold distance of one of the permeable walls, travels through the classification channel, and the classified particles exit through or within a second threshold distance of the same permeable wall (The radial opposed migration classifier comprises a classification channel through which passes a sample, comprising one or more particles suspended within a sample fluid. The classification channel comprises a first circular wall and a second circular wall that are both permeable to a flow of fluid, Col.29-34; also Check: Col.7 line1-7; Col.9 line30 to Col.10 line48; Fig.4).
Regarding claim-2, Richard discloses wherein the cross-flow fluid rate is uniform (The cross-flow inlet port 208 may be connected to an apparatus that would provide vapor-free clean air at a controlled temperature and flow rate, while the cross-flow outlet port 210 may be connected to a vacuum that would result in a matched flow rate to the cross-flow inlet 208, Col.6 line40-44, Thus cross-flow rate is uniform as cross-flow rate is matched at inlet and outlet and also Check: Cross-Flow value can be increased/decreased Col.8 line57-67 to Col.9 line1-4).
Regarding claim-3, Richard discloses wherein the time varying 10field is an electric field created by a scanning voltage on one of the permeable walls (the imposed field is an electric field created by a conductive circular wall 310 at a high voltage and a conductive circular wall 308 at ground voltage, Col.7 line46-49; In embodiments of the invention, the distribution of particles with respect to the appropriate migration (electrophoretic for charged particles in an electric field, magnetophoretic for magnetic particles in a magnetic field, thermophoretic in the presence of a temperature gradient, sedimentation for gravitational separations) can be determined by stepping either the imposed field strength, or the cross-flow 312 rate through a range of values, and measuring the concentration of particles 318-322 that is transmitted, Col.8 line57-65).
Regarding claim-4, Richard discloses wherein a shape of the opposed migration classifier is radial (ROMAC; Col.5 line19-28; Fig.1-2).
Regarding claim-5, Richard discloses wherein a shape of the opposed migration classifier is defined using parallel plates (220 and 222 parallel to each other, Fig.2).
Regarding claim-6, Richard discloses wherein a shape of the opposed migration classifier is defined by a coaxial cylinder (See Fig.1-2).

Regarding claim-7, Richard discloses an opposed migration classifier (Abstract; Fig.1-5) comprising: 
(a) a classification channel (218 Fig.2; and 302 Fig.3) through which passes a sample comprising one or more particles suspended within a sample fluid, the classification channel 59comprising a first wall and a second wall that are both permeable to a flow of fluid (Check: Col.2 line29-34); 
(b) a sample flow distribution input channel (distributor channel/Inlet Port 204 Fig.2/Inlet 304 Fig.3) and sample flow distribution output channel (discharge channel/Outlet Port 206 Fig.2/Outlet 306 Fig.3) that are located asymmetrically with respect to a center of the classification channel such that trajectories of the one or more particles in the sample 5fluid deviate (Check: Col.2 line34-40; Col.2 line53-57; Col.4 line58-61; Col.6 line10-33, 51-62; Fig.4) from constant voltage operation trajectories (Systems and methods are provided herein where the aerosol is introduced and collected at the same potential (Voltage), which in one exemplary application is at electric ground voltage for safety reasons. This enhances transport efficiency over alternatives that achieve aerosol classification using a sample inlet and outlet at different voltages, Col.5 line4-9); 
(c) a cross-flow fluid (312, Fig.3) that enters the classification channel through one of the permeable walls, wherein the cross-flow fluid flows at a first velocity and exits in a first direction through the other permeable wall (Check: Col.2 line41-44; Col.7 line8-11), wherein the first velocity varies with time (Adjustable cross-flow velocity, Col.8 line9-12);  
10(d) an imposed field that is applied causes one or more particles to migrate in a direction opposite to that of the cross-flow fluid, at a second velocity that at times during the scan is not equal to the first velocity of the cross-flow fluid, such that the one or more particles are carried along the classification channel between the permeable walls (308/310 Fig.3, 514/516 Fig.5) (Check: Col.2 line44-52; Col.7 line30-51; Col.8 line20-23; Col.10 line4-20), wherein:  
15(i) the particles in the sample are classified in the classification channel based on their mobility (a polydisperse sample 300, comprising particles 318, 320, and 322 of varying sizes that migrate at different velocities, which result in varying mobility separations, Check: Col.8 line6-19, 46-57); 
(ii) the mobility comprises a migration velocity per unit of applied force (Adjusting Cross-flow velocity and the imposed field, Check: Col.8 line6-57); and 
(iii) the sample fluid (300, Fig.3; 500, Fig.5) enters through or within a threshold distance 20of one of the permeable walls, travels through the classification channel, and the classified particles exit through or within the threshold distance of the same permeable wall (The radial opposed migration classifier comprises a classification channel through which passes a sample, comprising one or more particles suspended within a sample fluid. The classification channel comprises a first circular wall and a second circular wall that are both permeable to a flow of fluid, Col.29-34; also Check: Col.7 line1-7; Col.9 line30 to Col.10 line48; Fig.4).
Regarding claim-8, Richard discloses wherein the imposed field is gravity (In other embodiments, for example when the imposed field is gravity-based, Col.8 line16-17).
Regarding claim-9, Richard discloses wherein a shape of the 5opposed migration classifier is radial (ROMAC; Col.5 line19-28; Fig.1-2).
Regarding claim-10, Richard discloses wherein a shape of the opposed migration classifier is defined using parallel plates (220 and 222 parallel to each other, Fig.2).
Regarding claim-11, Richard discloses wherein a shape of the opposed migration classifier is defined by a coaxial cylinder (See Fig.1-2).

Regarding claim-12, Richard discloses a method for separating particles (Abstract; Col.1 line32-36; Col.9 line11-67 to Col.10 line1-56; Fig.1-5) comprising:
(a) (Block 402 Fig.4) introducing a sample (300, Fig.3; 500, Fig.5), comprising one or more particles suspended 15within a sample fluid, from a sample flow distribution input channel into a classification channel (Check: Col.2 line29-34), wherein the sample flows through the classification channel and exits via the sample flow distribution output channel, and wherein the sample flow distribution input channel and sample flow distribution output channel are located asymmetrically with respect to a center of the classification channel such that 20trajectories of the one or more particles in the sample fluid deviate (Check: Col.2 line34-40; Col.2 line53-57; Col.4 line58-61; Col.6 line10-33, 51-62; Fig.4) from constant voltage operation trajectories (Systems and methods are provided herein where the aerosol is introduced and collected at the same potential (Voltage), which in one exemplary application is at electric ground voltage for safety reasons. This enhances transport efficiency over alternatives that achieve aerosol classification using a sample inlet and outlet at different voltages, Col.5 line4-9); 
(b) (Block 404 Fig.4) passing the sample through the classification channel, wherein the classification channel comprises a first wall and a second wall that are both 61permeable to a flow of fluid (Check: Col.2 line29-34); 
(c) (Block 406 Fig.4) introducing a cross-flow fluid to the classification channel through one of the permeable walls, wherein the cross-flow fluid flows at a first velocity and exits in a first direction through the other permeable wall (Check: Col.2 line41-44; Col.7 line8-11);  
5(d) (Block 408 Fig.4) applying an imposed field on the one or more particles, wherein the imposed field causes the one or more particles to migrate in a direction opposite to that of the cross-flow fluid, at a second velocity that at times during a scan is not equal to the first velocity of the cross-flow fluid, such that the one or more particles are carried along the classification channel between the permeable walls (308/310 Fig.3, 514/516 Fig.5) (Check: Col.2 line44-52; Col.7 line30-51; Col.8 line20-23; Col.10 line4-20), wherein:  
10(i) the particles in the sample are classified in the classification channel based on their mobility(a polydisperse sample 300, comprising particles 318, 320, and 322 of varying sizes that migrate at different velocities, which result in varying mobility separations, Check: Col.8 line6-19, 46-57); 
(ii) the mobility comprises a migration velocity per unit of applied force (Adjusting Cross-flow velocity and the imposed field, Check: Col.8 line6-57); 
(iii) the imposed field is created by a time varying field imposed in 15a second direction normal to the permeable walls (Imposed field in second direction, Check: Col.2 line44-48 and Col.10 line4-8; Adjusting Cross-flow velocity and the imposed field, Check: Col.8 line6-57); and 
(iv) the sample fluid (300, Fig.3; 500, Fig.5) enters through or within a first threshold distance of one of the permeable walls, travels through the classification channel, and the classified particles exit through or within a second threshold distance of the same permeable wall ((The radial opposed migration classifier comprises a classification channel through which passes a sample, comprising one or more particles suspended within a sample fluid. The classification channel comprises a first circular wall and a second circular wall that are both permeable to a flow of fluid, Col.29-34; also Check: Col.7 line1-7; Col.9 line30 to Col.10 line48; Fig.4); and  
20(e) (Block 410 Fig.4) discharging the particles that travel through the classification channel.
Regarding claim-13, Richard discloses wherein the cross-flow fluid rate is uniform (The cross-flow inlet port 208 may be connected to an apparatus that would provide vapor-free clean air at a controlled temperature and flow rate, while the cross-flow outlet port 210 may be connected to a vacuum that would result in a matched flow rate to the cross-flow inlet 208, Col.6 line40-44, Thus cross-flow rate is uniform as cross-flow rate is matched at inlet and outlet and also Check: Cross-Flow value can be increased/decreased Col.8 line57-67 to Col.9 line1-4).
Regarding claim-14, Richard discloses wherein the time varying field is an electric field created by a scanning voltage on one of the permeable walls (the imposed field is an electric field created by a conductive circular wall 310 at a high voltage and a conductive circular wall 308 at ground voltage, Col.7 line46-49; In embodiments of the invention, the distribution of particles with respect to the appropriate migration (electrophoretic for charged particles in an electric field, magnetophoretic for magnetic particles in a magnetic field, thermophoretic in the presence of a temperature gradient, sedimentation for gravitational separations) can be determined by stepping either the imposed field strength, or the cross-flow 312 rate through a range of values, and measuring the concentration of particles 318-322 that is transmitted, Col.8 line57-65).
Regarding claim-15, Richard discloses wherein a shape of a system performing the 5method is radial (ROMAC; Col.5 line19-28; Fig.1-2). 
Regarding claim-16, Richard discloses wherein a shape of a system performing the method is defined using parallel plates (220 and 222 parallel to each other, Fig.2).	 
Regarding claim-17, Richard discloses wherein a shape of a system performing the method is defined by a coaxial cylinder (See Fig.1-2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “See Notice of Reference Cited”.
A 102/103 rejection can be applied by using combination of US 9095793 B2, US 6905029 B2, and US 9138663 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/Examiner, Art Unit 3651